Citation Nr: 1413990	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-37 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a back condition, characterized as scoliosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 








INTRODUCTION

The Veteran served on active duty from September 2009 until October 2009.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

Regrettably, the Board finds that further development is needed to adjudicate this claim.  

The Veteran contends that he was discharged because of preexisting scoliosis, and his DD-214 confirms the same.  However, service treatment and personnel records do not include an entrance examination, nor do they include documents such as a medical board evaluation typically used to discharge individuals for physical disability.  There is no indication that additional steps to obtain such records have been undertaken.  As this is a case of aggravation of a preexisting condition, identifying whether scoliosis was noted upon entry to service is of significant importance in determining the burden of proof.  As such, a remand is required so that all alternative sources may be utilized to obtain outstanding service treatment and personnel records.  

A VA examination was conducted in February 2010.  Although the examiner diagnosed the Veteran with scoliosis and opined that the condition was preexisting and unrelated to service, the opinion itself is confusing and contradictory.  Therefore, it is no probative value, and a new opinion should be obtained on remand.  



Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any additional relevant evidence that may have come into existence since February 2010.  

2.  Contact the National Personnel Records Center (NPRC), or any other appropriate alternate service department offices, and obtain outstanding service treatment and service personnel records.  A search should also be conducted for any records pertaining to the Veteran's induction and discharge.  

If more details are required to conduct the search, the Veteran should be asked to provide the necessary information.  The results of such request, whether successful or unsuccessful, should be documented in the claims file and the Veteran informed of any negative results.  If the records are not obtainable, the RO should render a specific finding that further efforts to obtain such records would be futile.  

3.  Following the above requested development and the association of any outstanding records with the claims file, conduct any additional development deemed necessary, to include specifically obtaining an addendum opinion as to the etiology of the Veteran's scoliosis or obtaining a new VA examination, as deemed appropriate based on any new evidence received.  

4.  Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.  


The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


